DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are presented for examination.
Claims 1-4 are rejected.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
    
Claims 1-4 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-4 of US Patent No. 11,381,418 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claim 1 of the instant application and claim 1 of the US Patent No. 11,381,418 B2 (Please see the Table below):

Claims of US Pat. No. 11,370,421 B2 (hereinafter ‘421)
Claims of pending Application 17/749,756
Reasoning
1. A collision avoidance assistance apparatus comprising: a braking device configured to generate a braking force in a driver's vehicle in response to a braking operation of a driver; an obstacle detector configured to detect an obstacle around the driver's vehicle; and a controller configured to: (i) perform, when determination is made that the driver's vehicle has a strong possibility of colliding with the obstacle, automatic braking control for avoiding collision between the driver's vehicle and the obstacle by generating the braking force with the braking device without the braking operation of the driver; (ii) prohibit the automatic braking control when determination is made that an accelerator operation index value is equal to or larger than an operation threshold, the accelerator operation index value having a correlation with an accelerator operation of the driver; (iii) determine whether a type of the obstacle is a specific type set in advance; and (iv) avoid prohibiting the automatic braking control when determination is made that the type of the obstacle is the specific type.
1. A collision avoidance assistance apparatus comprising: a braking device configured to generate a braking force in a driver's vehicle in response to a braking operation of a driver; an obstacle detector configured to detect an obstacle around the driver's vehicle; and a controller configured to: (i) perform, when determination is made that the driver's vehicle has a strong possibility of colliding with the obstacle, automatic braking control for avoiding collision between the driver's vehicle and the obstacle by generating the braking force with the braking device; (ii) prohibit the automatic braking control based on a predetermined accelerator operation of the driver; and (iii) avoid prohibiting the automatic braking control when determination is made that the type of the obstacle is at least a pedestrian or a bicycle.
Claims of ‘421 only differ from the instant application, in that the claims of ‘421 specify “an accelerator operation index value is equal to or larger than an operation threshold, the accelerator operation index value having a correlation with an accelerator operation of the driver”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘421. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '421.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. (US Pub. No.: 2015/0046054 A1: hereinafter: “TAKAHASHI”) in view of ITO et al.  (US Pub. No.: 2019/0009775 A1: hereinafter: “ITO”).

          Consider claim 1:
                    TAKAHASHI teaches a collision avoidance assistance apparatus (See TAKAHASHI, e.g., “…A braking device for a vehicle comprises an accelerator-opening detector, a distance detector, an obstacle detector, and an ECU which is configured to perform the process of executing automatic braking when the distance detected by the distance detector is a specified distance or less during traveling of the vehicle, cancelling the automatic braking when the accelerator opening detected by the accelerator-opening detector is a specified opening or greater, and prohibiting the cancelling of the automatic braking when the front obstacle is detected by the obstacle detector while the vehicle stops or travels at a low speed which is a specified speed or less…”, of Abstract, ¶ [0009]-¶ [0012], and Fig. 3 elements 1-18, Fig. 4 steps S1-S16, Fig. 5 steps S9-S15) comprising: a braking device configured to generate a braking force in a driver's vehicle in response to a braking operation of a driver (See TAKAHASHI, e.g., “…an ECU 14 to execute the automatic braking control…The ECU 14 outputs control signals to a brake adjusting device 16 and an engine output adjusting device 18 based on the signals inputted…adjusts a braking force of a brake device of the vehicle with the control signal outputted from the ECU 14…”, of ¶ [0023]-¶ [0024], ¶ [0039]-¶ [0040], and Fig. 3 elements 1-18, Fig. 4 steps S1-S16, Fig. 5 steps S9-S15); an obstacle detector configured to detect an obstacle around the driver's vehicle (See TAKAHASHI, e.g., “…braking device 1 of the vehicle A comprises a distance sensor 2 which detects the distance D between the vehicle A and the front-traveling vehicle B, an obstacle sensor 4 which detects the front obstacle C, a vehicle-speed sensor 6 which detects a vehicle speed, an accelerator-opening sensor 8 which detects an accelerator opening, an automatic braking control switch 10 which switches ON/OFF of the automatic braking control…”, of ¶ [0023]-¶ [0024], ¶ [0039]-¶ [0040], and Fig. 3 elements 1-18, Fig. 4 steps S1-S16, Fig. 5 steps S9-S15); and a controller configured to: (i) perform, when determination is made that the driver's vehicle has a strong possibility of colliding with the obstacle (See TAKAHASHI, e.g., “…when it is determined, based on the distance D to the front-traveling vehicle B detected by the distance sensor 2, the relative speed and others, that the collision of the vehicle A with the front-traveling vehicle B is unavoidable…”, of ¶ [0023]-¶ [0024], ¶ [0039]-¶ [0040], and Fig. 3 elements 1-18, Fig. 4 steps S1-S16, Fig. 5 steps S9-S15), automatic braking control for avoiding collision between the driver's vehicle and the obstacle by generating the braking force with the braking device (See TAKAHASHI, e.g., “…when it is determined, based on the distance D to the front-traveling vehicle B detected by the distance sensor 2, the relative speed and others, that the collision of the vehicle A with the front-traveling vehicle B is unavoidable, the ECU 14 operates the brake device with the brake adjusting device 16 as long as the accelerator opening is less than the specified opening (30%, for example), thereby decelerating the vehicle A…”, of ¶ [0023]-¶ [0024], ¶ [0039]-¶ [0040], ¶ [0044]-¶ [0047], and Fig. 3 elements 1-18, Fig. 4 steps S1-S16, Fig. 5 steps S9-S15); (ii) prohibit the automatic braking control based on a predetermined accelerator operation of the driver (See TAKAHASHI, e.g., “…when it is determined that the collision of the vehicle A with the front-traveling vehicle B is unavoidable and also an accelerator opening (the amount of pressing of an acceleration pedal) of the vehicle A is less than 30%, the braking device of the vehicle A operates braking so as to decelerate the vehicle A (the automatic braking control). Further, the braking device of the vehicle A determines based on the accelerator opening (the amount of pressing of the acceleration pedal) of the vehicle A whether or not an acceleration pedal's operation is intentionally conducted by a driver…”, of ¶ [0020]-¶ [0024], ¶ [0039]-¶ [0040], ¶ [0044]-¶ [0047], and Fig. 3 elements 1-18, Fig. 4 steps S1-S16, Fig. 5 steps S9-S15).
                    TAKAHASHI further teaches and (iii) avoid prohibiting the automatic braking control when determination is made that the type of the obstacle is at least a vehicle (See TAKAHASHI, e.g., “…the cancelling of the automatic braking is not conducted (i.e., the automatic braking is not cancelled) when the front obstacle C including the front-traveling vehicle B is detected in front of the vehicle A…”, of ¶ [0023]-¶ [0024], ¶ [0039]-¶ [0040], ¶ [0044]-¶ [0047], and Fig. 3 elements 1-18, Fig. 4 steps S1-S16, Fig. 5 steps S9-S15). However, TAKAHASHI does not explicitly teach the obstacle is at least a pedestrian or a bicycle.                                   
                    In an analogous field of endeavor, ITO teaches the obstacle is at least a pedestrian or a bicycle (See ITO, e.g., “…The object recognizing block 11 is configured to combine objects detected by the radar apparatus 21 and objects detected by the imaging device 22 so as to produce fusion objects … with the result that the objects are distinguished, from one another, in terms of being vehicles, pedestrians or bicycles…” of Abstract, ¶ [0022], and Fig. 1 elements 10-23).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of TAKAHASHI, as taught by ITO, so as to achieving more safe, seamless, and robust autonomous operations.

          Consider claim 2:
                    The combination of TAKAHASHI, ITO teaches everything claimed as implemented above in the rejection of claim 1. In addition, TAKAHASHI teaches wherein the controller is configured to: (i) recognize at least the pedestrian, the bicycle, and an automobile as target obstacles for the automatic braking control (See ITO, e.g., “…The object recognizing block 11 is configured to combine objects detected by the radar apparatus 21 and objects detected by the imaging device 22 so as to produce fusion objects … with the result that the objects are distinguished, from one another, in terms of being vehicles, pedestrians or bicycles…” of Abstract, ¶ [0022], and Fig. 1 elements 10-23); and (ii) determine that at least the pedestrian and the bicycle are the obstacles (See ITO, e.g., “…with the result that the objects are distinguished, from one another, in terms of being vehicles, pedestrians or bicycles…” of Abstract, ¶ [0022], and Fig. 1 elements 10-23), and determine that at least the automobile is not the obstacle (See ITO, e.g., “…The object recognizing block 11 is configured to combine objects detected by the radar apparatus 21 and objects detected by the imaging device 22 so as to produce fusion objects …” of Abstract, ¶ [0022], and Fig. 1 elements 10-23).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of TAKAHASHI, as taught by ITO, so as to implement safer vehicle operation.


          Consider claim 3:
                    The combination of TAKAHASHI, ITO teaches everything claimed as implemented above in the rejection of claim 1. In addition, TAKAHASHI teaches wherein the predetermined accelerator operation is an operation for an accelerator pedal of the driver's vehicle (See TAKAHASHI, e.g., “…when it is determined that the collision of the vehicle A with the front-traveling vehicle B is unavoidable and also an accelerator opening (the amount of pressing of an acceleration pedal) of the vehicle A is less than 30%, the braking device of the vehicle A operates braking so as to decelerate the vehicle A (the automatic braking control). Further, the braking device of the vehicle A determines based on the accelerator opening (the amount of pressing of the acceleration pedal) of the vehicle A whether or not an acceleration pedal's operation is intentionally conducted by a driver…”, of ¶ [0021]-¶ [0024], ¶ [0039]-¶ [0040], ¶ [0044]-¶ [0047], and Fig. 3 elements 1-18, Fig. 4 steps S1-S16, Fig. 5 steps S9-S15), and the controller is configured to: (i) determine whether a second-time depression of the accelerator pedal is performed during the automatic braking control (See TAKAHASHI, e.g., “…the braking device 14 determines that the acceleration pedal's operation is intentionally conducted in a case in which the accelerator opening detected by the accelerator-opening sensor 8 is the specified opening (30%, for example) or greater when the brake device is operated with the brake adjusting device 16…the brake adjusting device 16, thereby putting the vehicle A in a normal state in which the vehicle A can be accelerated…”, of ¶ [0021]-¶ [0024], ¶ [0028], ¶ [0039]-¶ [0040], ¶ [0044]-¶ [0047], and Fig. 3 elements 1-18, Fig. 4 steps S1-S16, Fig. 5 steps S9-S15); and (ii) terminate the automatic braking control when determination is made that the second-time depression of the accelerator pedal is performed during the automatic braking control (See TAKAHASHI, e.g., “…the control proceeds to step S16, where the ECU 14 clears the "disregard of accelerator-opening condition for the automatic braking operation" flag and the "prohibition of the automatic braking cancelation" flag…”, of ¶ [0021]-¶ [0024], ¶ [0028], ¶ [0039]-¶ [0040], ¶ [0044]-¶ [0047], and Fig. 3 elements 1-18, Fig. 4 steps S1-S16, Fig. 5 steps S9-S15).

          Consider claim 4:
                    The combination of TAKAHASHI, ITO teaches everything claimed as implemented above in the rejection of claim 1. In addition, TAKAHASHI teaches wherein the predetermined accelerator operation is an operation for an accelerator pedal of the driver's vehicle (See TAKAHASHI, e.g., “…when it is determined that the collision of the vehicle A with the front-traveling vehicle B is unavoidable and also an accelerator opening (the amount of pressing of an acceleration pedal) of the vehicle A is less than 30%, the braking device of the vehicle A operates braking so as to decelerate the vehicle A (the automatic braking control). Further, the braking device of the vehicle A determines based on the accelerator opening (the amount of pressing of the acceleration pedal) of the vehicle A whether or not an acceleration pedal's operation is intentionally conducted by a driver…”, of ¶ [0021]-¶ [0024], ¶ [0039]-¶ [0040], ¶ [0044]-¶ [0047], and Fig. 3 elements 1-18, Fig. 4 steps S1-S16, Fig. 5 steps S9-S15), and the controller is configured to: (i) acquire an accelerator pedal operation amount and an accelerator pedal operation speed of the driver as the predetermined accelerator operation of the driver (See TAKAHASHI, e.g., “…when it is determined that the collision of the vehicle A with the front-traveling vehicle B is unavoidable and also an accelerator opening (the amount of pressing of an acceleration pedal) of the vehicle A is less than 30%, the braking device of the vehicle A operates braking so as to decelerate the vehicle A (the automatic braking control)….determines based on the accelerator opening (the amount of pressing of the acceleration pedal) of the vehicle A whether or not an acceleration pedal's operation is intentionally conducted by a driver…”, of ¶ [0021]-¶ [0024], ¶ [0039]-¶ [0040], ¶ [0044]-¶ [0047], and Fig. 3 elements 1-18, Fig. 4 steps S1-S16, Fig. 5 steps S9-S15); and (ii) determine that the accelerator pedal operation amount or the accelerator pedal operation speed of the driver is equal to or larger than the operation threshold (See TAKAHASHI, e.g., “…the automatic braking is cancelled when the accelerator opening of the vehicle A is the specified opening or greater, but this cancelling of the automatic braking is prohibited when the erroneous-start suppression operates, that is - when the front obstacle C including the front-traveling vehicle B is detected while the vehicle A stops or travels at the low speed which is the specified speed or less…”, of ¶ [0021]-¶ [0024], ¶ [0039]-¶ [0040], ¶ [0044]-¶ [0047], and Fig. 3 elements 1-18, Fig. 4 steps S1-S16, Fig. 5 steps S9-S15) when at least one of following conditions is satisfied: (a) a first condition that the accelerator pedal operation amount is equal to or larger than a first operation amount threshold; and (b) a second condition that the accelerator pedal operation amount is equal to or larger than a second operation amount threshold smaller than the first operation amount threshold and the accelerator pedal operation speed is equal to or higher than an operation speed threshold (See TAKAHASHI, e.g., “…the ECU 14 can cancel the automatic braking when the accelerator opening is the specified opening or greater in a case in which the automatic braking is executed more than the specified n time while the cancelling of the automatic braking is prohibited…”, of ¶ [0021]-¶ [0024], ¶ [0039]-¶ [0040], ¶ [0044]-¶ [0048], and Fig. 3 elements 1-18, Fig. 4 steps S1-S16, Fig. 5 steps S9-S15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Doi et al. (US Pub. No.: 20130041564 A1) teaches “A safeguard system for a vehicle is provided which works as an unintended operation control system. The safeguard system works to calculate an accelerator-manipulated variable representing a degree to which an accelerator of the vehicle is manipulated. When it is found that the accelerator-manipulated variable has dropped at a given rate and then risen within a preselected rise time period, the safeguard system determines that such an operation is an unintended action and controls an operation of the vehicle such as acceleration or speed of the vehicle to minimize the probability of encountering a hazard to the vehicle.”

          Takiguchi et al. (US Pub. No.: 2013/0173113 A1) teaches “A vehicle travel control device can accurately determine a driver's intention to adjust the vehicle speed. After applying attention attracting reaction force corresponding to outside circumstances and the like to an accelerator pedal through a reaction force application mechanism, a reaction force control unit outputs intention determining reaction force that is used to determine the driver's intention to adjust the vehicle speed and is smaller than the attention attracting reaction force, and determines the intention to adjust the vehicle speed on the basis of the accelerator pedal operation amount of the driver while the intention determining reaction force is being applied to the accelerator pedal through the reaction force application mechanism.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667